COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-235-CV
 
  
  
IN RE DONALD JAMES LUNSFORD                                             RELATOR
 
 
 
 
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered relator's petition for writ of mandamus and is of the 
opinion that relief should be denied.  Accordingly, relator's petition for 
writ of mandamus is denied.
  
  
                                                                  PER 
CURIAM
 
 
  
PANEL 
A:   DAUPHINOT, J.; CAYCE, C.J.; and GARDNER, J.
 
DELIVERED: July 6, 2005

 
NOTES
1.  
See Tex. R. App. P. 47.4.